The plaintiffs in error were convicted in the county court of Comanche county on a charge of having possession of a still. H.E. Coody was sentenced to pay a fine of $50 and to serve 30 days in the county jail, and Howard Reynolds was sentenced to pay a fine of $250 and to serve 30 days in the county jail. The motion for a new trial was overruled and judgment and sentence entered on August 22, 1928. The state has filed motion to dismiss the attempted appeal for the reason that no notice of appeal was served upon the clerk of the court and the county attorney as required by section 2809, Comp. St. 1921, or by posting notice in case such officers were not found in the county. The only notice given was oral notice in open court at the time the motion for new trial was overruled, evidently in an attempt to give the notice provided for in section 782, Comp. St. 1921, chap. 219, *Page 278 
Session Laws 1917. This latter section does not repeal section 2809, supra, but has application solely to appeals in civil causes. Burgess v. State, 18 Okla. Cr. 574, 197 P. 173.
For the reasons stated, the motion of the Attorney General is sustained, and the appeal is hereby dismissed.
DAVENPORT and CHAPPELL, JJ., concur.